In an action, inter alia, to recover damages for breach of an employment contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated November 29, 1995, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
Absent an agreement establishing employment for a fixed duration, an employment relationship is presumed to be a hiring at will, terminable at any time by either party (see, Sabetay v Sterling Drug, 69 NY2d 329, 333; Weiner v McGraw-Hill, Inc., 57 NY2d 458). Here, the plaintiff failed to allege anything more than an employment at will. There was no evidence in the record of a written contract of employment. Moreover, the "Personnel Policy and Procedure Manual”, upon which she claims to have relied, enumerated several reasons for dismissal including unfitness, incompetence, and mental and physical disability. It did not, however, limit the defendants’ right to discharge an employee at will to just and sufficient cause only (see, Baker v Citibank, 178 AD2d 627; see also, Scheiber v St. John’s Univ., 195 AD2d 544; Wexler v Newsweek, Inc., 109 *373AD2d 714). Thus, the plaintiffs employment could have been terminated at will and accordingly her complaint sounding in breach of contract and detrimental reliance was properly dismissed. Mangano, P. J., Rosenblatt, Santucci and Joy, JJ., concur.